United States Court of Appeals
                        For the First Circuit


No. 16-1771

                             ANDREW MARCH,

                        Plaintiff, Appellee,

                                    v.

  JANET T. MILLS, individually and in her official capacity as
            Attorney General for the State of Maine,

                        Defendant, Appellant,

 CITY OF PORTLAND, MAINE; WILLIAM PREIS, individually and in his
       official capacity as a Police Lieutenant of the City of
      Portland; JASON NADEAU, individually and in his official
   capacity as a Police Officer of the City of Portland; GRAHAM
   HULTS, individually and in his official capacity as a Police
 Officer of the City of Portland; DONALD KRIER, individually and
     in his official capacity as a Police Major of the City of
                              Portland,

                              Defendants.


                              ERRATA SHEET

          The opinion of this Court issued on August 8, 2017, is
amended as follows:

          On   page   38,   line   4:    "Erzoznik"   is   replaced   with
"Erznoznik"